Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101.
Regarding to claim 1:
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
In step 2A prong 1: this part of the eligible analysis evaluates whether the claim recites a judicial exception.  Claim 1 recites “comparing the retrieved weather model data to user-defined rules associated with the specified equipment” has Broadest Reasonable Interpretation (BRI) that requires performing an arithmetic calculation.  Comparison of data is well-understood to fall under the umbrella of mental processes. The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculation” as an exemplar of an abstract idea.  Therefore, the limitation of claim 1 falls into the “mathematical concept” grouping of abstract idea.
Step 2A Prong 2: this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 1 recites additional elements:
“receiving a request for environmental condition impact data for specified equipment at a specified location; retrieving weather model data for the specified location; providing a graphic depiction indicating whether the user-defined rule is satisfied in the specified location based on the comparison” is conventional step required for data gathering for in order to carry out the algorithm and outputting result of the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g)
“A computer-implemented method for environmental condition impact assessment visualization, a user interface” merely uses a computer as a tool to perform abstract idea. (See MPEP 2106.05(f))
Accordingly, the additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
Step 2B, claim 1 does not contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed about with respect to integration of the abstract idea into a practical application, the additional element, the additional elements either add insignificant extra-solution activity to the abstract idea or use the computer to implement the abstract idea.  
Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 1 is not patent eligible under 35 USC 101.
Claims 2 and 11 further recites “wherein the weather model data includes gridded binary format (GRIB) data” further specifying the kind of data that is required for the abstract idea. Thus, the claim does not add a practical application or amount to significantly more than the abstract idea.
Claims 3 and 12 further recites “wherein the user-defined rule indicates, for each of a plurality of operation conditions, an environmental condition parameter, a comparison criteria, a threshold value, and a measurement unit associated with the threshold value” further specifying parameter that is required for the abstract idea. Thus, the claim does not add a practical application or amount to significantly more than the abstract idea.
Claim 4 and 13 further recites “wherein the plurality of operation conditions include two or more of favorable, marginal, or unfavorable” further specifying parameter that is required for the abstract idea. Thus, the claim does not add a practical application or amount to significantly more than the abstract idea.
Claims 5 and 14 further recites “wherein the graphic depiction includes, for the specified equipment and each of a plurality of timeslots, a first visual encoding indicating a most severe operation condition satisfied by the weather model data based on the user-defined rules, wherein favorable is less severe than marginal, and marginal is less severe than unfavorable” further specifying parameters for the output of the algorithm.  It does amount significantly more than the abstract idea of itself. Thus, the claim does not add a practical application or amount to significantly more than the abstract idea.
Claims 6 and 15 further recites “wherein the graphic depiction includes, for each time slot with an operation condition severity greater than favorable, a second visual encoding indicating a user-specified rule of the user- specified rules that caused the severity to be greater than favorable” further specifying parameters for the output of the algorithm.  It does amount significantly more than the abstract idea of itself. Thus, the claim does not add a practical application or amount to significantly more than the abstract idea.
Claims 7 and 17 further recites “deriving environmental condition parameters and providing, along with the graphic depiction, a summary of the derived weather parameters for the day” further extend the abstract idea of claim 1.  It does amount significantly more than the abstract idea of itself. Thus, the claim does not add a practical application or amount to significantly more than the abstract idea.
Claims 8 and 18 further recites “identifying, based on a tree representing user-defined rules, a conflict exists between user-defined rules”. Identifying based on user defined rule is a mental process. “providing an alert to the user indicating that conflict exists and the rules that are in conflict” is insignificant extra-solution activity of outputting a result of the algorithm. Thus, the claim does not add a practical application or amount to significantly more than the abstract idea.
Claim 9 and 19 further recites “wherein the environmental conditions include meteorological and astronomical factors” further specifying parameter that is required for the abstract idea. Thus, the claim does not add a practical application or amount to significantly more than the abstract idea.
Regarding to claim 10:
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (machine).
In step 2A prong 1: this part of the eligible analysis evaluates whether the claim recites a judicial exception.  Claim 1 recites “comparing the retrieved weather model data to user-defined rules associated with the specified equipment” has Broadest Reasonable Interpretation (BRI) that requires performing an arithmetic calculation.  Comparison of data is well-understood to fall under the umbrella of mental processes. The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculation” as an exemplar of an abstract idea.  Therefore, the limitation of claim 1 falls into the “mathematical concept” grouping of abstract idea.
Step 2A Prong 2: this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 1 recites additional elements:
“receiving a request for environmental condition impact data for specified equipment at a specified location; retrieving weather model data for the specified location; providing a graphic depiction indicating whether the user-defined rule is satisfied in the specified location based on the comparison” is conventional step required for data gathering for in order to carry out the algorithm and outputting result of the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g)
“A non-transitory machine-readable medium including instructions that, when executed by a machine, cause the machine to perform operations for environmental condition impact assessment visualization” merely uses a computer as a tool to perform abstract idea. (See MPEP 2106.05(f))
Accordingly, the additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
Step 2B, claim 1 does not contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed about with respect to integration of the abstract idea into a practical application, the additional element, the additional elements either add insignificant extra-solution activity to the abstract idea or use the computer to implement the abstract idea.  
Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 10 is not patent eligible under 35 USC 101.
Regarding to claim 16:
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (machine).
In step 2A prong 1: this part of the eligible analysis evaluates whether the claim recites a judicial exception.  Claim 1 recites “comparing the retrieved weather model data to user-defined rules associated with the specified equipment” has Broadest Reasonable Interpretation (BRI) that requires performing an arithmetic calculation.  Comparison of data is well-understood to fall under the umbrella of mental processes. The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculation” as an exemplar of an abstract idea.  Therefore, the limitation of claim 1 falls into the “mathematical concept” grouping of abstract idea.
Step 2A Prong 2: this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 1 recites additional elements:
“receiving a request for environmental condition impact data for the specified equipment at a specified location; retrieving weather model data for the specified location; to provide a graphic depiction indicating whether the user-defined rule is satisfied in the specified location based on the comparison” is conventional step required for data gathering for in order to carry out the algorithm and outputting result of the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g)
“processing circuitry; a display; a memory including user-defined rules specifying environmental conditions and associated specified equipment at a specified location, the user-defined rules provided by a user and indicating various operating conditions of various severity, the memory further including instructions stored thereon that, when executed by the processing circuitry, cause the processing circuitry to perform operations; ” merely uses a computer as a tool to perform abstract idea. (See MPEP 2106.05(f))
Accordingly, the additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
Step 2B, claim 1 does not contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed about with respect to integration of the abstract idea into a practical application, the additional element, the additional elements either add insignificant extra-solution activity to the abstract idea or use the computer to implement the abstract idea.  
Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 16 is not patent eligible under 35 USC 101.
Claim 20 further recites “the user-defined rule indicates, for each of a plurality of operation conditions, an environmental condition parameter, a comparison criteria, a threshold value, and a measurement unit associated with the threshold value; the plurality of operation conditions include two or more of favorable, marginal, or unfavorable; the graphic depiction includes, for the specified equipment and each of a plurality of timeslots, a first visual encoding indicating a most severe operation condition satisfied by the weather model data based on the user-defined rules, wherein favorable is less severe than marginal, and marginal is less severe than unfavorable; and the graphic depiction includes, for each time slot with an operation condition severity greater than favorable, a second visual encoding indicating a user-specified rule of the user-specified rules that caused the severity to be greater than favorable”, further specifying parameters for the input parameters and  output parameters of the algorithm.  It does amount significantly more than the abstract idea of itself. Thus, the claim does not add a practical application or amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 9-10, 12-14, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaurepaire et al. (US 2020/0166356).
Regarding to claim 1, Beaurepaire teaches a computer-implemented method for environmental condition impact assessment visualization, the method comprising: (Abstract)
receiving, by a user interface (Fig.1 user device 102), a request for environmental condition impact data for specified equipment at a specified location; (¶0033 - the user device 102 may itself be configured to run a mapping application that may provide range prediction for the EV based on a mobility profile, a battery consumption model of the EV, and a range calculation component along with accessing the weather service 114 for obtaining weather data for specific locations)
retrieving weather model data for the specified location; (¶0006 - Further the computer program code may include code to retrieve weather data from a weather service provider, wherein the weather data is associated with the future location prediction data of the electric vehicle and wherein the weather data includes at least temperature data associated with the future location prediction data of the electric vehicle)
comparing the retrieved weather model data to user-defined rules associated with the specified equipment; (¶0054 – Relationship between temperature and EV battery charge; ¶0035 - the range prediction function may be performed by a cloud based service, such as using the processing component 112 of the mapping platform 108. In such a scenario, the map database 110 may be configured to store all the data related to mobility profile, routes information, battery consumption model of the EV and the like. Further, the processing component 112 may be configured to use the data stored in the map database 110, along with weather data obtained from weather service 114 to provide prediction of range for the EV. The predicted range and associated data may then be forwarded to the user device 102) .  By associating or comparing a current weather and battery profile i.e. user-defined rule, EV battery range is determining.
providing, by the user interface, a graphic depiction indicating whether the user-defined rule is satisfied in the specified location based on the comparison (Fig. 12, ¶0088-0090 – disclosed relationship between battery SOC, location and weather condition)
Regarding to claim 3, Beaurepaire teaches the computer-implemented method of claim 1.  Beaurepaire further teaches wherein the user-defined rule (¶0054 – SOC or range prediction) indicates , for each of a plurality of operation conditions operating, an environmental condition parameter (¶0054 - the future location prediction for the EV and the expected temperatures at those locations), a comparison criteria (¶0035 – mobility profile and operating environment), a threshold value (¶0054 – SOC or range), and a measurement unit associated with the threshold value (Fig.3 percentage or range)
Regarding to claim 4, Beaurepaire teaches the computer-implemented method of claim 3.  Beaurepaire further teaches wherein the plurality of operation conditions include two or more of favorable, marginal, or unfavorable. (¶0003 – two extreme temperature condition)
Regarding to claim 5, Beaurepaire teaches the computer-implemented method of claim 3.  Beaurepaire further teaches wherein the graphic depiction includes, for the specified equipment and each of a plurality of timeslots, a first visual encoding indicating a most severe operation condition satisfied by the weather model data based on the user-defined rules, wherein favorable is less severe than marginal, and marginal is less severe than unfavorable (Fig.12, ¶0088-0090 display % SOC associate temperature with each time slot)
Regarding to claim 9, Beaurepaire teaches the computer-implemented method of claim 1.  Beaurepaire further teaches wherein the environmental conditions include meteorological (¶0085 – wind speed, temperature, humidity) and astronomical (¶0085 – sunlight, UV radiation) factors
Regarding to claim 10, Beaurepaire teaches a non-transitory machine-readable medium including instructions that, when executed by a machine, cause the machine to perform operations for environmental condition impact assessment visualization, the operations comprising: (Abstract)
receiving a request for environmental condition impact data for specified equipment at a specified location; (¶0033 - the user device 102 may itself be configured to run a mapping application that may provide range prediction for the EV based on a mobility profile, a battery consumption model of the EV, and a range calculation component along with accessing the weather service 114 for obtaining weather data for specific locations)
retrieving weather model data for the specified location; (¶0006 - Further the computer program code may include code to retrieve weather data from a weather service provider, wherein the weather data is associated with the future location prediction data of the electric vehicle and wherein the weather data includes at least temperature data associated with the future location prediction data of the electric vehicle)
comparing the retrieved weather model data to user-defined rules associated with the specified equipment; (¶0054 – Relationship between temperature and EV battery charge; ¶0035 - the range prediction function may be performed by a cloud based service, such as using the processing component 112 of the mapping platform 108. In such a scenario, the map database 110 may be configured to store all the data related to mobility profile, routes information, battery consumption model of the EV and the like. Further, the processing component 112 may be configured to use the data stored in the map database 110, along with weather data obtained from weather service 114 to provide prediction of range for the EV. The predicted range and associated data may then be forwarded to the user device 102) .  By associating or comparing a current weather and battery profile i.e. user-defined rule, EV battery range is determining.
providing a graphic depiction indicating whether the user-defined rule is satisfied in the specified location based on the comparison. (Fig. 12, ¶0088-0090 – disclosed relationship between battery SOC, location and weather condition)
Regarding to claim 12, Beaurepaire teaches the computer-implemented method of claim 10.  Beaurepaire further teaches wherein the user-defined rule (¶0054 – SOC or range prediction) indicates , for each of a plurality of operation conditions operating, an environmental condition parameter (¶0054 - the future location prediction for the EV and the expected temperatures at those locations), a comparison criteria (¶0035 – mobility profile and operating environment), a threshold value (¶0054 – SOC or range), and a measurement unit associated with the threshold value (Fig.3 percentage or range)
Regarding to claim 13, Beaurepaire teaches the computer-implemented method of claim 12.  Beaurepaire further teaches wherein the plurality of operation conditions include two or more of favorable, marginal, or unfavorable. (¶0003 – two extreme temperature condition)
Regarding to claim 14, Beaurepaire teaches the computer-implemented method of claim 13.  Beaurepaire further teaches wherein the graphic depiction includes, for the specified equipment and each of a plurality of timeslots, a first visual encoding indicating a most severe operation condition satisfied by the weather model data based on the user-defined rules, wherein favorable is less severe than marginal, and marginal is less severe than unfavorable (Fig.12, ¶0088-0090 display % SOC associate temperature with each time slot)
Regarding to claim 16, Beaurepaire teaches a system for environmental condition impact assessment visualization comprising:
processing circuitry (Fig.2 Processor 202); a memory (Fig.2 Memory 204) including user-defined rules specifying environmental conditions and associated specified equipment at a specified location, the user-defined rules provided by a user and indicating various operating conditions of various severity, the memory further including instructions stored thereon that, when executed by the processing circuitry, cause the processing circuitry to perform operations comprising: (¶0006)
receiving a request for environmental condition impact data for the specified equipment at a specified location; (¶0033 - the user device 102 may itself be configured to run a mapping application that may provide range prediction for the EV based on a mobility profile, a battery consumption model of the EV, and a range calculation component along with accessing the weather service 114 for obtaining weather data for specific locations)
retrieving weather model data for the specified location; (¶0006 - Further the computer program code may include code to retrieve weather data from a weather service provider, wherein the weather data is associated with the future location prediction data of the electric vehicle and wherein the weather data includes at least temperature data associated with the future location prediction data of the electric vehicle)
comparing the retrieved weather model data to the user-defined rules; (¶0054 – Relationship between temperature and EV battery charge; ¶0035 - the range prediction function may be performed by a cloud based service, such as using the processing component 112 of the mapping platform 108. In such a scenario, the map database 110 may be configured to store all the data related to mobility profile, routes information, battery consumption model of the EV and the like. Further, the processing component 112 may be configured to use the data stored in the map database 110, along with weather data obtained from weather service 114 to provide prediction of range for the EV. The predicted range and associated data may then be forwarded to the user device 102) .  By associating or comparing a current weather and battery profile i.e. user-defined rule, EV battery range is determining.
a display (Fig.1 User device 102) configured to provide a graphic depiction indicating whether the user-defined rule is satisfied in the specified location based on the comparison. (Fig. 12, ¶0088-0090 – disclosed relationship between battery SOC, location and weather condition)
Regarding to claim 19, Beaurepaire teaches the computer-implemented method of claim 16.  Beaurepaire further teaches wherein the environmental conditions include meteorological (¶0085 – wind speed, temperature, humidity) and astronomical (¶0085 – sunlight, UV radiation) factors

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire et al. (US 2020/0166356) as applied to claims 1, 10 above, and further in view of Brosius (US 2008/0180282).
Regarding to claim 2, Beaurepaire teaches the computer-implemented method of claim 1.  Beaurepaire fails to teach wherein the weather model data includes gridded binary format (GRIB) data.
Brosius teaches
wherein the weather model data includes gridded binary format (GRIB) data (¶0004 - The latter include General Regularly distributed Information in Binary form (“GRIB”) and Weather Objects Markup Language (“wxml”) data files. Data array files encode any of a number of weather values, such as wind speed and direction, wave height, direction and period, barometric pressure, sea surface temperature, and other values for each of an array of points in the area around the mariner. The GRIB file format has been standardized for worldwide distribution and use).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Beaurepaire to include the GRIB file taught by Brosius. By using a GRIB file format, one would be able to present weather and other data, in combination with a vehicle navigation (for example, vessel, boat, airplane, automobile and any water, air or land based vehicle) and other data, in a novel way that is more immediately useful to the user (for example, a mariner, a pilot, driver, traveler and so on) as a decision system for choosing his or her route, scheduling the trip, handling the vehicle, and providing for increased levels of safety and comfort.
Regarding to claim 11, Beaurepaire teaches the computer-implemented method of claim 10.  Beaurepaire fails to teach wherein the weather model data includes gridded binary format (GRIB) data.
Brosius teaches
wherein the weather model data includes gridded binary format (GRIB) data (¶0004 - The latter include General Regularly distributed Information in Binary form (“GRIB”) and Weather Objects Markup Language (“wxml”) data files. Data array files encode any of a number of weather values, such as wind speed and direction, wave height, direction and period, barometric pressure, sea surface temperature, and other values for each of an array of points in the area around the mariner. The GRIB file format has been standardized for worldwide distribution and use).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Beaurepaire to include the GRIB file taught by Brosius. By using a GRIB file format, one would be able to present weather and other data, in combination with a vehicle navigation (for example, vessel, boat, airplane, automobile and any water, air or land based vehicle) and other data, in a novel way that is more immediately useful to the user (for example, a mariner, a pilot, driver, traveler and so on) as a decision system for choosing his or her route, scheduling the trip, handling the vehicle, and providing for increased levels of safety and comfort.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire et al. (US 2020/0166356) as applied to claims 1 and 16 above, and further in view of Nishiyama et al. (US 2021/0173118).
Regarding to claim 7, Beaurepaire teaches the computer-implemented method of claim 1.  Beaurepaire fails to teach deriving environmental condition parameters and providing, along with the graphic depiction, a summary of the derived weather parameters for the day.
Nishiyama teaches
deriving environmental condition parameters and providing, along with the graphic depiction, a summary of the derived weather parameters for the day (Fig.5; ¶0085-0089 – displaying weather summary for the day)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Beaurepaire to include the display panel taught by Nishiyama. With weather obtained from the weather service server, one would be able to present weather and other data, in combination with a vehicle navigation (for example, vessel, boat, airplane, automobile and any water, air or land based vehicle) and provide weather warning to the user.
Regarding to claim 17, Beaurepaire teaches the computer-implemented method of claim 16.  Beaurepaire fails to teach deriving environmental condition parameters and providing, along with the graphic depiction, a summary of the derived weather parameters for the day.
Nishiyama teaches
deriving environmental condition parameters and providing, along with the graphic depiction, a summary of the derived weather parameters for the day (Fig.5; ¶0085-0089 – displaying weather summary for the day)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Beaurepaire to include the display panel taught by Nishiyama. With weather obtained from the weather service server, one would be able to present weather and other data, in combination with a vehicle navigation (for example, vessel, boat, airplane, automobile and any water, air or land based vehicle) and provide weather warning to the user.

Allowable Subject Matter
Claims 6, 8, 15, 18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reason for allowance.
Pohl et al. (US 2020/0142419) teaches a computer-implemented method for environmental condition impact assessment visualization, the method comprising (Abstract): receiving, by a user interface, a request for environmental condition impact data for specified equipment at a specified location (Fig.6 blk. 602); retrieving weather model data for the specified location (Fig.6 blk. 604); comparing the retrieved weather model data to user-defined rules associated with the specified equipment; (Fig.6 Blk. 606,608)
The prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed limitations.
Regarding claim 6, the prior art does not teach or suggest the claimed invention having “wherein the graphic depiction includes, for each time slot with an operation condition severity greater than favorable, a second visual encoding indicating a user-specified rule of the user- specified rules that caused the severity to be greater than favorable”. 
Regarding claim 8, the prior art does not teach or suggest the claimed invention having “identifying, based on a tree representing user-defined rules, a conflict exists between user-defined rules; and providing an alert to the user indicating that conflict exists and the rules that are in conflict”.
Regarding claim 15, the prior art does not teach or suggest the claimed invention having “wherein the graphic depiction includes, for each time slot with an operation condition severity greater than favorable, a second visual encoding indicating a user-specified rule of the user- specified rules that caused the severity to be greater than favorable”.
Regarding claim 18, the prior art does not teach or suggest the claimed invention having “identifying, based on a tree representing user-defined rules, a conflict exists between user-defined rules; and providing an alert to the user indicating that conflict exists and the rules that are in conflict.”.
Regarding claim 20, the prior art does not teach or suggest the claimed invention having “the graphic depiction includes, for each time slot with an operation condition severity greater than favorable, a second visual encoding indicating a user-specified rule of the user-specified rules that caused the severity to be greater than favorable”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862